United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1363
                                    ___________

Jodie Smook, individually and on        *
behalf of all other persons similarly   *
situated,                               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Minnehaha County, South Dakota; Jim *
Banbury, in his individual capacity;    *
Todd Cheever, as Director of            *
Minnehaha County Juvenile Detention *
Center,                                 *
                                        *
            Appellants.                 *
                                   ___________

                              Submitted: December 14, 2005
                                 Filed: August 9, 2006
                                  ___________

Before MELLOY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

COLLOTON, Circuit Judge.

      Jodie Smook filed this action pursuant to 42 U.S.C. § 1983, “individually and
behalf of all other persons similarly situated,” alleging, among other things, that the
policy of the Minnehaha, South Dakota, County Juvenile Detention Center (“JDC”)
to “strip search[] minors without probable cause” was unconstitutional. The
complaint sought damages and injunctive relief. After granting Smook’s motion for
class certification, the district court denied the defendants’ motions for summary
judgment on the search claims, and granted the plaintiffs’ motion for partial summary
judgment on those claims. Defendants Jim Banbury and Todd Cheever, directors of
the JDC, appeal the district court’s denial of qualified immunity, and Minnehaha
County also appeals the court’s denial of its motion for summary judgment. We
reverse and remand.

                                          I.

       Smook’s complaint alleged that on August 8, 1999, when she was 16 years old,
she and three minor friends were arrested by the Sioux Falls City Police Department
after 11:00 p.m. for violating local curfew laws. All four juveniles were transported
to the JDC. Smook alleged that as part of the admission process at the detention
center, she and each of her friends were taken into a bathroom and “strip searched”
by JDC personnel. (Complaint, R. Doc. No. 1, at 3-4). In her complaint, Smook
asserted that the institution’s search policy or practice was a violation of her right
against unreasonable search and seizure under the Fourth and Fourteenth
Amendments.

      The district court certified two classes of plaintiffs who:

      when they [were] under the age of eighteen years, were charged with
      minor offenses from November 1, 1997 to a date to be set by the Court
      or were charged with non-felony offenses from April 16, 1999 to a date
      to be set by the Court, and were, pursuant to JDC policy, strip searched
      at the Minnehaha County Juvenile Detention Center.

(R. Doc. Nos. 42, 78). One class was defined as individuals in this category seeking
injunctive relief; the other encompassed individuals seeking compensatory and
punitive damages. The court further defined “minor offenses” to include petty theft,


                                         -2-
liquor violations, being a runaway, and curfew violations, and defined “non-felony
offenses” to include a litany of other specific non-violent offenses, such as truancy,
tobacco, contempt of court, disturbance of school, and damage to public and private
property.1

       According to the written admission policy in effect at the time of Smook’s
arrest in 1999, when juveniles arrived at the JDC for admission, staff members were
to take them to an intake area, to ask them to remove their personal items, and then to
conduct an interview while an admission form was filled out. A photograph was to
be taken, and the juvenile was to be given a wristband identification bracelet. The
policy then called for the juvenile to take a shower, during which time a detention
officer was to conduct a visual inspection of the person’s body and a manual search
of the person’s clothes, including pockets and linings. The policy dictated that
searches should “only be conducted by members of the same sex” and that “[t]he
juvenile is not touched throughout this procedure.” (Appellees’ App. at 60).

       It is undisputed, however, that when Smook was admitted to the JDC, she was
not required to take a shower or to disrobe completely. Rather, she was required to
remove her outer clothing so that it could be searched, but she remained clothed in her
undergarments in a private room with a female staff member. One female JDC
official testified that she did not recall ever asking a juvenile to remove her
undergarments, because “you can pretty much see what’s there when they’re in
undergarments.” (Appellants’ App. at 4). Banbury testified to his belief that some


      1
        Smook’s complaint also alleged that she was asked questions about her
religious beliefs and practices and “ordered to answer those questions.” (Complaint,
R. Doc. No. 1, at 4). She alleged that these questions invaded her privacy and
impinged upon her rights to free exercise of religion and freedom of association under
the First and Fourteenth Amendments. The district court certified two other classes
of plaintiffs in connection with these claims, but the claims were later dismissed, and
they are not at issue on this appeal.

                                         -3-
staff were performing searches as described in the written policy, while others were
not. (Appellees’ App. at 152).

       In September 1999, the JDC admissions policy was revised. One revision
provides that when juveniles are arrested on minor charges or detained as children in
need of supervision, the detention officials shall attempt for two hours to contact a
parent, and if the parent agrees to pick up the minor, then the minor may not be
searched or admitted to the secure area of the facility. In addition, the JDC modified
the shower area by installing a screen that shields from view all but the head, neck,
and lower leg area of a showering youth’s body. In response to a state law passed in
2000, which provides that “[n]o person under the age of eighteen detained solely for
a curfew violation may be strip-searched,” S.D. Codified Laws § 26-11-1.1, the JDC
also modified its policy to disallow strip searches of such juveniles, unless the
detention officer first fills out a “probable cause” form indicating why the search is
warranted.

       After discovery, the defendants filed a motion for summary judgment, arguing
that strip searches of juveniles who were admitted to the facility was a reasonable
administrative procedure, and further asserting that even if the searches were not
constitutional, the defendant directors of the JDC were entitled to qualified immunity.
The plaintiffs also filed a motion for summary judgment on their Fourth Amendment
claim, arguing that the undisputed facts established that the policy of strip-searching
all juveniles without individualized suspicion was a violation of clearly established
constitutional law.

       The district court denied the defendants’ motions for summary judgment. The
court concluded that the JDC’s written search policy in effect in August 1999 was
unconstitutional and that the subsequent changes to the policy did not cure the
constitutional defects. (Mem. Op. and Order, R. Doc. No. 116, at 11). The court also
concluded that the search of Smook in August 1999 violated her constitutional rights.

                                         -4-
(Id. at 14). The court further held that Banbury and Cheever were not entitled to
qualified immunity because it was “clearly established for several years” prior to the
time of the alleged violations that the Fourth Amendment prohibited “the kinds of
searches of which Plaintiff and the class complain.” (Id. at 15).

        The district court then granted partial summary judgment for the plaintiffs on
the Fourth Amendment claim. The court identified three remaining issues relating to
these claims: “(1) what type of injunctive relief is appropriate in this case; (2) what
amount of monetary damages are appropriate and how should the class members’
damages be determined; (3) what should the ending date be for membership in the
first two classes certified by the Court.” (Id. at 18).

       After the district court entered its order, the defendants filed a motion to
reconsider based on a decision of the Court of Appeals for the Second Circuit, N.G.
v. Connecticut, 382 F.3d 225 (2d Cir. 2004), which was filed shortly before the district
court granted partial summary judgment in favor of the plaintiffs. The court in N.G.
held that the disrobing and visual inspection of two juveniles upon their admission to
a detention facility was not a violation of the Fourth Amendment. Id. at 237. The
defendants here argued that the N.G. decision supported the constitutionality of the
JDC policy, and at least demonstrated that the institution’s search policy did not
violate clearly established rights in 1999. (Defs.’ Mot. for Recons., R. Doc. No. 130,
at 11-12). On reconsideration, however, the district court reiterated its holding that
the searches violated the constitutional rights of the minors, and that the law was
clearly established prior to the searches at issue. (Mem. Op. and Order, R. Doc. No.
140, at 12; Add. at 12).




                                          -5-
                                          II.

                                          A.

       We begin with the damages claim of the named plaintiff and class
representative, Jodie Smook. The district court concluded that the search of Smook
upon initial admission to the JDC, which required her to remove her outer clothing but
not her undergarments, was unreasonable under the Fourth Amendment. The
individual appellants, Banbury and Cheever, contend that the search was reasonable
and, alternatively, that even if the search was unreasonable, the law was not clearly
established on that point as of August 1999.

       The Fourth Amendment proscribes “unreasonable” searches, and “[t]he test of
reasonableness . . . requires a balancing of the need for the particular search against
the invasion of personal rights that the search entails.” Bell v. Wolfish, 441 U.S. 520,
559 (1979). “A search unsupported by probable cause may be reasonable when
special needs, beyond the normal need for law enforcement, make the warrant and
probable-cause requirement impracticable.” Bd. of Educ. v. Earls, 536 U.S. 822, 829
(2002) (internal quotations omitted). To determine whether a “special needs”
situation justifies a search without individualized suspicion, a court must undertake
“a fact-specific balancing of the intrusion . . . against the promotion of legitimate
governmental interests.” Id. at 830.

       The most apposite precedent is the Second Circuit’s recent opinion in N.G. v.
Connecticut, where the court applied the foregoing principles to a strip search of
juveniles upon initial admission to a detention facility. Judge Newman’s opinion for
the panel acknowledged that the circuits uniformly have held that adults held for
minor offenses may not be strip searched without reasonable suspicion that they
possess contraband. 382 F.3d at 232; see Jones v. Edwards, 770 F.2d 739, 741-42
(8th Cir. 1985). The Second Circuit concluded, however, that “[s]trip searches of
children pose the reasonableness inquiry in a context where both the interests
                                          -6-
supporting and opposing such searches appear to be greater than with searches of
adults confined for minor offenses.” N.G., 382 F.3d at 232. The State has a greater
interest in conducting such a search, because “[w]here the state is exercising some
legitimate custodial authority over children, its responsibility to act in the place of
parents (in loco parentis) obliges it to take special care to protect those in its charge,
and that protection must be concerned with dangers from others and self-inflicted
harm.” Id. The juvenile’s interest in privacy is greater than an adult’s, the court
thought, because “the adverse psychological effect of a strip search is likely to be
more severe upon a child than an adult, especially a child who has been the victim of
sexual abuse.” Id.

       After finding no prior appellate decision concerning the reasonableness of strip
searches of juveniles in lawful state custody, the Second Circuit tallied the State’s
legitimate interests in performing such searches: (1) the State has “an enhanced
responsibility to take reasonable action to protect [children] from hazards resulting
from the presence of contraband where children are confined”; (2) a strip search
serves “the protective function of locating and removing concealed items that could
be used for self-mutilation or even suicide”; and (3) a strip search may “disclose
evidence of abuse that occurred in the home, and awareness of such abuse can assist
juvenile authorities in structuring an appropriate plan of care.” Id. at 236. Then
assessing the risks to the well-being of the juveniles and institutional safety from not
conducting the searches as compared to the risks to the psychological health of the
children from performing the searches, the court held that “strip searches upon initial
admission do not violate Fourth Amendment standards.” Id. at 237. A dissenting
judge concluded that the strip searches were unconstitutional because the State had
failed to demonstrate a “close and substantial relationship” of the invasive strip
searches to a legitimate governmental need. Id. at 242 (Sotomayor, J., dissenting).

       Smook’s constitutional claim is not as strong as that of the juveniles in N.G.,
because she was not subjected to a full strip search. She was taken to a private
restroom by a female staff person, who explained that she would search Smook’s
                                        -7-
clothes for drugs, drug paraphernalia, and weapons. The staff person directed Smook
to remove her shorts, t-shirt, and sandals, and then turned the clothes inside-out,
pulled the pockets inside-out, and looked through the sandals to ensure that they did
not have a false bottom. (Appellants’ App. at 30). Smook remained attired in her
undergarments, which she testified placed her at the same level of undress as if she
were “at the beach in a swimsuit.” (Id. at 33). The staff person touched Smook to
look under her arms, between her toes, and through her hair and scalp. (Id. at 30).
After searching the clothing, the staff member returned the clothes to Smook and
allowed her to get dressed. (Id.).

       We conclude that this search was reasonable within the meaning of the Fourth
Amendment. The legitimate interests of the State, surveyed by the Second Circuit in
N.G., were present in this case and weigh in favor of reasonableness. The search,
while intrusive to a degree, presented a lesser invasion of privacy than a full strip
search. It has been observed that strip searches requiring a person to disrobe
completely have a “uniquely invasive and upsetting nature,” N.G., 382 F.3d at 239
(Sotomayor, J., dissenting), and the decision of JDC officials to perform a less
intrusive search distinguishes this incident from the close constitutional issue
presented in N.G. We do not gainsay that requiring a minor disrobe to her
undergarments, even in a private room with only one staff member of the same sex,
may still be a stressful and disturbing experience. But even the dissenting opinion in
N.G. did not question that a juvenile detention facility could justify “a potentially-
invasive search of some kind – such as a frisk search or a thorough search of all of a
detainee’s clothing and possessions,” id. at 244, and there are obvious practical
difficulties in conducting a thorough search of a detainee’s clothing while the detainee
is wearing them. In light of the State’s legitimate responsibility to act in loco parentis
with respect to juveniles in lawful state custody, we conclude that after weighing the
special needs for the search against the invasion of personal rights involved, the
balance tips in favor of reasonableness. We thus conclude that Banbury and Cheever
did not violate Smook’s constitutional rights.

                                           -8-
       Our decision in Doe v. Little Rock School District, 380 F.3d 349 (8th Cir.
2004), does not dictate a different conclusion. In that case, our court held that a
practice of subjecting secondary public school students to random, suspicionless
searches of their persons and belongings by school officials was unconstitutional. As
part of the analysis, we observed that “the fruits of the searches at issue here are
apparently regularly turned over to law enforcement officials and are used in criminal
proceedings against students whose contraband is discovered.” Id. at 355. We
concluded that “[r]ather than acting in loco parentis, with the goal of promoting the
students’ welfare, the government officials conducting the searches are in large part
playing a law enforcement role with the goal of ferreting out crime and collecting
evidence to be used in prosecuting students.” Id.

       Smook points out that the JDC policy at issue here provides that the law
enforcement officer admitting a juvenile to the facility should stay at the JDC until the
completion of the search, that any contraband found on a juvenile is to be taken by the
police officer, and that “it is the officer’s decision regarding further charges.”
(Appellees’ App. at 59). Smook argues that because the searches may produce
evidence that an officer could refer to a prosecutor in support of potential criminal
charges, the analysis in Doe compels a finding that the searches are unreasonable. The
Doe decision, however, should not be read to establish that a suspicionless search
based on “special needs” is per se unconstitutional whenever the fruits of the searches
may potentially be used in criminal proceedings. In that case, we inferred from the
available evidence that the officials conducting searches acted “with the goal of
ferreting out crime and collecting evidence,” rather than “with the goal of promoting
the students’ welfare.” 380 F.3d at 355.

       We do not draw the same inference from the evidence here. Officers already
are permitted to search juvenile arrestees for evidence as an incident of the arrest, even
for a minor offense, see Atwater v. City of Lago Vista, 532 U.S. 318, 354-55 (2001);
id. at 364 (O’Connor, J., dissenting), and the goals of law enforcement to gather
evidence are thus largely satisfied prior to admission at the JDC. We are not
                                           -9-
persuaded that the JDC’s profession of concern for the welfare of juveniles admitted
to the facility is merely a pretextual explanation for searches that are in large part
designed to gather evidence for criminal prosecutions. As outlined above and in the
decision in N.G., a residential facility like the JDC has sound reasons to act in loco
parentis, and the incidental possibility that evidence might be discovered and referred
to a criminal prosecutor (no example of which is disclosed in this record) is
insufficient to render the search of Smook unreasonable.

       Because Minnehaha County’s appeal regarding liability for the search of Smook
is inextricably intertwined with the appeal of the individual defendants, see Avalos v.
City of Glenwood, 382 F.3d 792, 801 & n.1 (8th Cir. 2004); Kincade v. City of Blue
Springs, 64 F.3d 389, 394-95 (8th Cir. 1995), we have jurisdiction to consider the
county’s appeal on that point. For the reasons discussed, we likewise conclude that,
assuming there was a direct causal link between the search of Smook and the
municipal policy, see City of Canton v. Harris, 489 U.S. 378, 385 (1989), the county
did not violate Smook’s constitutional rights.

       Alternatively, assuming for the sake of argument that the district court was
correct that there is no constitutional distinction between searches of juveniles in
undergarments and searches of juveniles stripped of all clothing, and assuming the
district court’s conclusion that all such searches without probable cause are
unreasonable, we hold that Banbury and Cheever are entitled to qualified immunity
from claims for damages arising from the search of Smook in 1999. As of that year,
there was no appellate decision from the Supreme Court, this court, or any other
federal circuit ruling on the reasonableness of strip searches of juveniles in lawful
state custody. See N.G., 382 F.3d at 233.2 Our court, like many others, had concluded


      2
       One federal appellate decision in 1992 held that “law enforcement officers may
conduct a strip search of a juvenile in custody, even for a minor offense, based upon
reasonable suspicion to believe that the juvenile is concealing weapons or
contraband.” Justice v. City of Peachtree, 961 F.2d 188, 193 (11th Cir. 1992)
                                          -10-
that a strip search of adult offenders without individualized suspicion was
unreasonable, but those cases did not consider the different interests involved when
the State has responsibility to act in loco parentis.

       To defeat a claim of qualified immunity, the contours of an alleged
constitutional right must be “sufficiently clear that a reasonable official would
understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S.
635, 640 (1987). Qualified immunity analysis “must be undertaken in light of the
specific context of the case, not as a broad general proposition.” Saucier v. Katz, 533
U.S. 194, 201 (2001). Here, no governing appellate decision had decided how to
strike the “reasonableness” balance in the situation of juvenile detainees, and as late
as 2004, the Second Circuit concluded not only that the asserted right of juvenile
detainees to be free from strip searches was not clearly established, but that the right
did not even exist. The conclusion in N.G., at a minimum, was within the range of
objectively reasonable determinations that an official might have reached about the
lawfulness of strip searches at the JDC in 1999. Even if we have misapprehended
how the Supreme Court would resolve the “reasonableness” balance on Smook’s
claim, we reach the alternative conclusion that Banbury and Cheever are entitled to
qualified immunity for allegedly acting in a manner consistent with, or less intrusive
than, a practice that the Second Circuit later held to be reasonable and constitutional.

      In addition to granting partial summary judgment in favor of Smook, the district
court’s order also granted partial summary judgment for unnamed class members who,


(emphasis added). The Eleventh Circuit said that “the strip search of a juvenile based
on less than probable cause ‘instinctively gives us the most pause,’” id. (quoting Bell
v. Wolfish, 411 U.S. at 558), but the court neither reached a holding nor uttered further
dictum on the constitutionality of strip searching juveniles at a police station, without
probable cause, after an arrest for a minor offense. Uncertain dictum from a different
circuit on a search arising in a different context surely did not establish clearly as of
1999 that strip searches at the Juvenile Detention Center in Minnehaha County were
unreasonable.
                                           -11-
as the class was defined by the court, were strip searched at the JDC from June 1,
1999, through September 14, 1999. Banbury and Cheever contend that they are also
entitled to qualified immunity from suits for damages by the unnamed class members.
To review that contention, it appears that we would be required by the Supreme
Court’s current direction to resolve first whether the searches of the unnamed class
members violated the Fourth Amendment, and then, if so, whether the defendants are
nonetheless entitled to qualified immunity. See Brosseau v. Haugen, 543 U.S. 194,
197-98 & n.3 (2004) (per curiam); Saucier, 533 U.S. at 200; see also Bunting v.
Mellen, 541 U.S. 1019, 1024-25 (2004) (Scalia, J., dissenting from denial of
certiorari).

       The requirement to resolve the reasonableness of these searches of unnamed
class members places us in a quandary. The specific facts underlying the claims are
not yet developed, and the reasonableness of a particular search is often highly
contextual. We do not know from this record which, if any, of the unnamed class
members were searched after removing all of their clothing, what might have led staff
members at the JDC to conduct such searches (e.g., whether they simply followed a
policy by rote, or whether they exercised discretion based on such factors as whether
particular undergarments were unusually capable of concealing contraband), whether
any such searches may have involved reasonable suspicion, probable cause, or
consent, and so forth. Plaintiffs contend that “[t]he question of whether individual
class members were required to be completely nude or nearly nude will be determined
among the factual matters during the damages phase of the case,” (Appellees’ Br. at
14 n.8), yet the entitlement to qualified immunity is an immunity from suit, not merely
a defense to liability, Mitchell v. Forsyth, 472 U.S. 511, 526 (1985), and the individual
defendants are thus entitled to a decision before the litigation proceeds to that phase.

       The posture of the appeal is complicated further by our decision that the named
class representative, Smook, has no claim for damages against the defendants. That
conclusion typically would disqualify her as a class representative, see, e.g., E. Tex.
Motor Freight Sys. Inc. v. Rodriguez, 431 U.S. 395, 403-04 (1977); Burris v. First
                                         -12-
Fin. Corp., 928 F.2d 797, 806 (8th Cir. 1991), but given that a class already has been
certified, “the class of unnamed persons described in the certification acquire a legal
status separate from the interest asserted by [Smook].” Sosna v. Iowa, 419 U.S. 393,
398 (1975). This separate legal status means that the dismissal of Smook’s claim does
not inexorably require dismissal of the class action, id. at 399-401; Rodriguez, 431
U.S. at 406 n.12; but cf. Great Rivers Coop. of Southeastern Iowa v. Farmland Indus.,
Inc., 120 F.3d 893, 899 (8th Cir. 1997), but it also does not mandate that we decide
constitutional issues in the abstract or in a context that may be hypothetical. See
Kremens v. Bartley, 431 U.S. 119, 134 (1977) (“While there are ‘live’ disputes
between unnamed members of the class certified by the District Court, on the one
hand, and [defendants], on the other, these disputes are so unfocused as to make
informed resolution of them almost impossible.”).

       Under these unusual circumstances, we decline to pass on the merits of the
constitutional claims of the unnamed class members that must be resolved as a first
step in determining whether Banbury and Cheever are entitled to qualified immunity
from suit. Because we decline to resolve this aspect of the appeal by the individual
defendants, we dismiss for lack of jurisdiction that portion of the county’s appeal
regarding liability for damages to the unnamed class members. On remand, the
district court may consider, after pausing to “stop, look, and listen,” id. at 135,
whether the class should be redefined or decertified, cf. Gen. Tel. Co. v. Falcon, 457
U.S. 147, 160 (1982), and whether there is an adequate class representative to replace
Smook, if appropriate. Cf. Howe v. Varity Corp., 896 F.2d 1107, 1111 (8th Cir.
1990). If the court concludes that a class should continue to be certified and there is
an adequate class representative to continue the action, then the defendants, of course,
may renew motions for summary judgment if they wish. We expect that the district
court would consider any such motions in light of our conclusions regarding the
individual defendants’ entitlement to qualified immunity from suit on Smook’s claim.




                                         -13-
                                           B.

       The defendants also appeal the district court’s finding of liability on the
plaintiffs’ claims for injunctive relief with respect to future searches of juveniles
detained for “minor offenses.” This appeal includes a challenge to the district court’s
conclusion that the JDC may not, consistent with the Constitution, conduct future
searches comparable to the search of Smook. As to that aspect of the appeal from the
district court’s determinations concerning injunctive relief, we agree with the parties
that the issues of law are “inextricably intertwined” with the determination of whether
Banbury and Cheever are entitled to qualified immunity on Smook’s claim for
damages, such that appellate jurisdiction is proper. See Gardner v. Howard, 109 F.3d
427, 431 (8th Cir. 1997); Kincade, 64 F.3d at 394-95. Before we may reach the
merits, however, we must first satisfy ourselves that the action for injunctive relief
presented a “case or controversy” over which the district court properly exercised
Article III jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94
(1998). Having carefully reviewed Smook’s complaint with that question in mind, we
conclude that she and the class certified by the district court lack standing to seek
injunctive relief.

       The allegations of the complaint relate entirely to past conduct by the
defendants that occurred when Smook and others were arrested for minor offenses in
August 1999. The district court’s order certifying a class defined the relevant class
as encompassing “all persons seeking injunctive relief who, when they [were] under
the age of eighteen years old, were charged with minor offenses and were, pursuant
to JDC policy strip searched . . . at the Minnehaha County Juvenile Detention Center
from June 1, 1999 through September 14, 1999.” There is no allegation about the
likelihood of future contact with the JDC or future unreasonable searches.

       It is well settled that “[p]ast exposure to illegal conduct does not in itself show
a present case or controversy regarding injunctive relief . . . if unaccompanied by any
continuing, present adverse effects.” O’Shea v. Littleton, 414 U.S. 488, 495 (1974).
                                            -14-
There is no allegation in the complaint that Smook or the certified class members are
suffering any “continuing, present adverse effects” from searches conducted between
June 1 and September 14, 1999. There is no assertion that the plaintiffs expect to
commit additional minor offenses in Minnehaha County, or that they are likely to be
detained at the JDC. And there is no allegation that if the plaintiffs were detained at
the JDC for a minor offense in the future, then they would be unable to take advantage
of the two-hour grace period for parental pick-up, which now permits a juvenile to
avoid any kind of search when detained for a minor offense. Even if the face of the
complaint did include a general assertion of future injury, we think that attempting to
anticipate whether any of the plaintiffs would actually be detained and strip searched
would take us “into the area of speculation and conjecture.” Id. at 497; see also City
of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983) (“That Lyons may have been
illegally choked by the police on October 6, 1976, while presumably affording Lyons
standing to claim damages against the individual officers and perhaps against the City,
does nothing to establish a real and immediate threat that he would again be stopped
for a traffic violation, or for any other offense, by an officer or officers who would
illegally choke him into unconsciousness without any provocation or resistence on his
part.”); Hedgepeth v. Washington Metro. Transit Auth., 386 F.3d 1148, 1152 (D.C.
Cir. 2004) (Roberts, J.).

       Absent a sufficient allegation that Smook and other class members are likely
to be strip searched at the JDC in the future, they are “no more entitled to an
injunction than any other citizen.” Lyons, 461 U.S. at 111. And “a federal court may
not entertain a claim by any or all citizens who no more than assert that certain
practices of [juvenile detention officials] are unconstitutional.” Id. The Supreme
Court has explained that this limitation on the authority of the federal courts does not
mean that “undifferentiated claims should not be taken seriously by local authorities,”
for “the interest of an alert and interested citizen is an essential element of an effective
and fair government.” Id. Indeed, in this very case, the claims by Jodie Smook that
she was unreasonably searched at the JDC triggered a modification of the institution’s
policy on searching minors, and prompted a statewide discussion that culminated in
                                            -15-
legislation prohibiting strip searches, without probable cause, of juveniles detained for
curfew violations. But a federal court “is not the proper forum to press such claims
unless the requirements for entry and the prerequisites for injunctive relief are
satisfied.” Id. at 112. We therefore conclude that the plaintiffs’ claims for injunctive
relief should be dismissed for lack of an Article III case-or-controversy.

                                   *       *       *

       For the foregoing reasons, the decision of the district court is reversed, and the
case is remanded for further proceedings not inconsistent with this opinion.
                        ______________________________




                                          -16-